Citation Nr: 1620848	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizzy spells, for substitution purposes.  

2.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss, for substitution purposes.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of April and September 2009 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, while the case was pending, the Veteran died.  In September 2011, the appellant was notified that she was a valid substitute claimant for the appeal pending at the time of the Veteran's death.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2014).  A supplemental statement of the case was issued in October 2012.  Accordingly, the appellant's case as a substitute claimant is properly before the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

During the course of the appeal, the appellant (through her then-attorney) requested to attend a hearing before a member of the Board at the RO.  In April 2016, she was notified that she was scheduled for a hearing later that month, but the notification letter was returned as undeliverable.  The Board notes that review of the record shows difficulties contacting the appellant in the past, with a September 2012 report of contact noting that she was living with her daughter for, at least, some period of time.  Additionally, it is noted that during the pendency of the appeal, the appellant's attorney representative withdrew representation.  The Board points out that a letter sent to the appellant by the Board in late April 2016 has not been returned by the United States Postal Service.  Given these facts, the Board finds that additional attempts should be made for the appellant to offer testimony in the appeal.  

Accordingly, the case is REMANDED for the following action:

After verifying the appellant's current address, the AOJ should schedule her for a hearing before a member of the Board.  After the hearing is conducted, or if the appellant cancels or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

